 568DECISIONSOF NATIONALLABOR RELATIONS BOARDEastern Boiler and Electronics,Inc. and District No.26, International Association ofMachinists andAerospaceWorkers,AFL-CIO,Petitioner.Case1-RC-14397March 2, 1977DECISION AND ORDER DIRECTINGREGIONAL DIRECTOR TO OPEN ANDCOUNT CHALLENGED BALLOTBY MEMBERS JENKINS,PENELLO, ANDWALTHERPursuant to a Stipulation for Certification UponConsentElection executed by the parties andapproved by the Acting Regional Director forRegion 1 on April 1, 1976, an election by secretballot was conducted on April 29, 1976, under thedirection and supervision of the Acting RegionalDirector, among the employees in the appropriateunit.At the conclusion of theelection,the partieswere furnished with a tally of ballots which showedthat there were approximately10 eligiblevoters and10 ballots cast, of which 5 were for, and 4 against, thePetitioner Union, and 1 was challenged. The chal-lenged ballot was sufficient to affect the results of theelection.In accordance with the National Labor RelationsBoard's Rules and Regulations,Series 8, as amended,the Acting Regional Director conducted an investi-gation and, on July 21, 1976, issued and duly servedon the parties his Report on ChallengedBallot. In hisreport, the Acting Regional Director recommendedto the Board that the challenge to the ballot besustained and that a revised tally of ballots andcertification of representative be issued.Exceptions to the ActingRegionalDirector'sreport having been filed by the Employer within thetime provided therefor, the Board, by Order datedOctober 5, 1976, ordered that a hearing be heldbefore a duly designated Hearing Officer for thepurpose of receiving evidence to resolve the issuesraisedby the challenge to the ballot of WalterBurnett. The Board further ordered that the HearingOfficer designated for the purpose of conducting thehearing prepare and cause to be served on the partiesa report containing resolutions of the credibility ofwitnesses, findings of fact, and recommendations asto the disposition of said issues.Pursuant to said order, a hearing was held onNovember 18, 1976, before Hearing Officer ThomasP.Kennedy.Allpartieswere represented, theEmployer and the Regional Director by counsel andthePetitioner by a Grand Lodge representative,participated fully in the hearing, and were given fullopportunity to be heard, to examine and cross-228 NLRB No. 101examine witnesses,and to produce evidence bearingon theissues.On December 10, 1976, the HearingOfficer issued and served on the parties his Reporton Challenged Ballot in which he recommended thatthe challenge to the ballot of Walter Burnett besustainedand that the Petitioner be certified asbargaining representative. The Employer filed timelyexceptions to the Hearing Officer's report and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational LaborRelationsBoard has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employeris engagedin commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner-Union is a labor organizationclaiming to represent certain employees of theEmployer.3.A question affecting commerce exists concern-ing the representation of the employees of theEmployer withinthe meaningof Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriate forthepurpose of collective bargaining within themeaning of Section 9(b) of the Act:All full-time production and maintenance em-ployees employed by the Employer at its 550Wilbur Cross Highway location, but excludingoffice clerical employees, technical employees,professional employees, watchmen, guards, andsupervisors as defined in the Act.5.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theHearing Officer's report and the Employer's excep-tionsand brief and hereby adopts the HearingOfficer'sfindingsonly to the extent consistentherewith.We do not adopt his conclusion thatWalter Burnett is a supervisor within the meaning ofSection 2(11) of the Act, or his recommendation thatthe challenge to his ballot be sustained and thePetitioner be certified as bargaining representative.The Employer is engaged in the manufacture anddistribution of fin tubes and accessories for base-board radiation and other heating products. TheEmployer's general manager, John O'Brien, is alsogeneralmanagerof two other companies, one inPennsylvania and the other, Argo Fabricators,located some 200-300 feet away from the building EASTERN BOILER & ELECTRONICS569occupied exclusively by the Employer, EasternBoiler, in Connecticut. Mr. O'Brien's office is locatedin the Argo Fabricators building. Under normalcircumstances,O'Brien visits the Eastern Boilerpremises twice a week for about 15 minutes on eachoccasion. Raymond Pulver, whose supervisory statusthe parties do not contest, is the foreman in charge ofEastern Boiler.Burnett, with 15 years'service, is the most senioremployee of the approximately 10 employees work-ing under Pulver.' Unlike Pulver, Burnett is paid atan hourly rate, earns time-and-a half for overtime,and, at the last general wage increase, received thesame wage adjustment as rank-and-file employees.All employees, including Pulver and Burnett, receivevirtually identical fringe benefits. Although, like unitemployees, Burnett operates machinery, he performsadditional duties including driving the delivery truck,setting up machinery, and doing general mainte-nance work.In concluding that Burnett was a supervisor, theHearing Officer relied in part on his finding thatwhenever Pulver is away from the premises, such as1 /2 to 1 hour in the early morning, in O'Brien'soffice, on vacation, or on sick leave, then Burnett is"in charge of the operations" in that he assigns,directs, and disciplines the employees.2 The recordreveals that the other employees are engaged in theroutine operation of various pieces of machinery, andgenerally know what their own specific jobs arewithout needing to be told. To the extent that anychanges are necessitated during the workday, Pulverwill order the revisions, although Burnett often relaysthe instructions to the employees. If changes are tooccur in the early morning before Pulver has arrivedat the facility, Burnett will so direct the employeesbased on workassignmentswhich have been previ-ously determined by Pulver. When Pulver leaves onvacation, he provides Burnett with preestablishedplans set forth on a production sheet. DuringPulver's vacations, Burnett consults with O'Brienwhen problems arise and O'Brien increases thefrequency of his visits to Eastern Boiler to daily tripsaveraging 1 hour in length. Burnett did testify thatthere is often some latitude within the perameters ofthe directions he receives from Pulver, and that, onhis own initiative, he may from time to time order anemployee to leave his machine temporarily and assistwith a more pressing job as, for example, theunloading of t truck. Nonetheless, the record, viewedas a whole, clearly establishes that Burnett's respon-IBy comparison, the next senior employee has but 4 years' service.2During the period from October 1975 to February 1976, the Employeroperated a second shiftat nightsand on Saturdays. As Pulver never workedon the second shift,the HearingOfficer foundthat Burnett was "incharge"of the shift. However, as this shift ceased functioning before theelectionperiod,andrecognizingthat the Board'sdeterminationwhether ansibilitiesto assignand direct amount to nothing morethan routine direction and are not indicative ofsupervisory status.On the subject of Burnett's alleged authority todiscipline employees in Pulver's absence, there aretwo relevant incidents contained in the record. Onthe first occasion, Burnett, believing employee Boykoto be intoxicated, directed him either to go home orreport to O'Brien. Boyko went to O'Brien, whopromptly returned him to his work station. Regard-ing the second incident, Russell Brown, who hadpreviously been warned regarding his absenteeism,failed to report to work on a day when Pulver wasabsent. Burnett testified that, after consulting withO'Brien and in accordance with prior instructionsfrom Pulver,when Brown showed up on thefollowing day he directed him to go home and reportto Pulver when the latter returned. Although Browntestified that he returned to see Pulver of his ownvolition and had not been instructed to do so byBurnett, other portions of Brown's testimony estab-lish that Pulver regarded the decision to terminate asstrictly his own, relying on Burnett only for verifyingthat Brown had been absent. Such incidents fall shortof demonstrating the exercise of independent judg-ment in disciplinary matters.In addition to the foregoing, the Hearing Officerraised a number of secondary indicia which on theirfacemight suggest supervisory status. Thus, theHearing Officer found that, in Pulver's absence,Burnett approves corrections to timecards. However,the record also establishes that on occasions whenboth Pulver and Burnett were not present, Boyko,then the ranking employee in seniority followingBurnett, had approved corrections to the timecards.The Hearing Officer additionally found that Burnettgranted employeestimeoff for sickness or personalmatters.We find, however, that in light of Pulver'sestablished policy of automatically approving allsuch requests,Burnett'sapproval was merelyproformaand did not entail the exercise of independentjudgment. The record does support the HearingOfficer's finding that Burnett does not punch thetimeclock, but instead informally reports his hours toPulver. This practice, however, is of minimal signifi-cance as such a privilege appears attributable toBurnett's position as a trusted employee with over 15years' service.Finally, considerable reliance wasplaced by the Hearing Officer on his finding thateven when Pulver is present, Burnett has constantresponsibility for maintaining order on the premises.employee isa bargaining unit member is basedon the employee'sstatus asof the electionperiod,we need not assess whether Burnett's duties on thesecond shift involved the exercise of independent judgment.Moreover, therecord does not specificallyshow that Burnett's responsibilitieswhile on thatshift exceeded those whichhe exercised when Pulver was absentfrom theregular shift. 570DECISIONSOF NATIONALLABOR RELATIONS BOARDAccordingly, when employees are "goofing off ' or"playing around,"Burnett will order them to resumework,sometimes including threats to have themdischarged if they refuse to comply.In the absence ofevidence that these exhortations of Burnett's have ledto any instances of disciplinary action, his responsi-bility for maintaining order is not demonstrative ofsupervisory authority.3In summary,Burnett is a senior employee, whoseoccasional exercise of limited authority is bestcharacterized as that of "strawbosses, leadmen, andotherminor supervisory employees."4 The recorddoes not support a finding that he actuallypossessesany kind of supervisory authority as defined inSection 2(11) of the Act. Accordingly, we shall directthe Regional Director to open and count his ballot,to prepare a revised tally of ballots, and to issue theappropriate certification.ORDERIt is hereby ordered that as part of the investigationto ascertain a representativefor the purpose ofcollective bargaining among certain employees em-ployed by the Employer, in the unit set forth above,the Regional Director for Region I shall, within 10days from the date of this Decision, open and countthe ballot of Walter Burnett and thereafter prepareand serve on the parties a revisedtally of ballots,including therein the count of said ballot, upon thebasisofwhich heshall issuethe appropriatecertification.3Frank Foundries Corporation,213 NLRB 391 (1974).4Harmon Industries,Inc.,226 NLRB 432 (1976).